June 30, 2006

Mr. Arturo G. Michel
City Attorney
900 Bagby, 4th Floor
Houston, TX 77251

Ms. Elizabeth L Pool
City of Houston Legal Department
900 Bagby, 4th Floor
Houston, TX 77002
Mr. Michael D. Hudgins
The Hudgins Law Firm
24 Greenway Plaza, Suite 1707
Houston, TX 77046

Mr. Robert A. Plessala
Cokinos Bosien & Young
2919 Allen Parkway, Suite 1500
Houston, TX 77019-2124

RE:   Case Number:  04-0730
      Court of Appeals Number:  01-02-00812-CV
      Trial Court Number:  99-56191

Style:      CITY OF HOUSTON
      v.
      ALLCO, INC.

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument,  the  Court  reverses
the court of appeals' judgment and  remands  the  case  to  that  court  and
delivered the enclosed  per  curiam  opinion  and  judgment  in  the  above-
referenced cause.  (Justice Willett not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Margie        |
|   |Thompson          |
|   |Mr. Charles       |
|   |Bacarisse         |